       Case 3:02-cr-00007-JBA Document 1474 Filed 03/04/21 Page 1 of 12




                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT



  UNITED STATES OF AMERICA

                                                         Criminal No. 3:02cr7 (JBA)

         v.

                                                         March 4, 2021

  WILFREDO PEREZ



   RULING GRANTING DEFENDANT’S EMERGENCY MOTION FOR COMPASSIONATE
                               RELEASE

       Defendant Wilfredo Perez requests on an emergency basis that the Court reduce his

life sentence to time-served in light of the COVID-19 pandemic, his medical conditions that

make him particularly vulnerable to COVID-19, his history of rehabilitation, the excessive

nature of his original sentence, and his father’s deteriorating health. (Def.’s Emergency Mot.

[Doc. # 1460] at 1.) The Government opposes, maintaining that Defendant is ill-suited for

release in light of the gravity of his offenses. (Govt’s Mem. in Opp. [Doc. #1468].) A virtual

hearing on the motion was held on February 12, 2021. For the reasons that follow,

Defendant’s motion is GRANTED.

   I. Background

       On June 29, 2004, a jury convicted Defendant of four crimes related to the murder of

Theodore Casiano — conspiracy to commit interstate murder-for-hire, in violation of 18

U.S.C. § 1958 (Count One); interstate travel to commit murder-for-hire and aiding and

abetting, in violation of 18 U.S.C. §§ 1958 & 2 (Count Two); violent crime in aid of

racketeering and aiding and abetting, in violation of 18 U.S.C. §§ 1959(a)(1) & 2 (Count Four);

and causing death by use of a firearm during and in relation to a crime of violence and aiding
        Case 3:02-cr-00007-JBA Document 1474 Filed 03/04/21 Page 2 of 12




and abetting, in violation of 18 U.S.C. §§ 924(c), (j)(1) & 2 (Count Five). 1 (J. [Doc. # 1397] at

1.) The jury unanimously voted that he be sentenced to life imprisonment and refused to

impose the death penalty. (Special Verdict Form [Doc. # 1080] at 15.) On September 28,

2005, Defendant was sentenced to a mandatory term of life imprisonment on Counts One,

Two, and Four and a term of five years to run consecutively with the other sentences on

Count Five. (Id.) Defendant is serving his sentence at Otisville FCI, where he has been for the

last   twenty-three      years.    FIND    AN    INMATE,    FEDERAL     BUREAU     OF    PRISONS,

https://www.bop.gov/inmateloc/ (last accessed Mar. 4, 2021). The Sentencing Reform Act

of 1984 abolished the use of parole in the federal system, and Defendant has no scheduled

release date. See Comprehensive Crime Control Act of 1984, Pub. L. No. 98-473, §218(a)(5),

98 Stat. 1837, 2027 (repealing 18 U.S.C. §§ 4201-4218).

       Defendant submits that his medical conditions (obesity, hypertension, sleep apnea,

and arthritis) in light of the COVID-19 pandemic, 2 his history of significant rehabilitation

during incarceration, the excessive nature of his sentence, and his father’s health conditions

create extraordinary and compelling circumstances that justify his release from

incarceration. (Def.’s Mem. [Doc. # 1461] at 2.)




1 Defendant was acquitted by the jury of Count Three, interstate facility murder-for-hire.
(Verdict [Doc. # 1049] at 1.)
2 COVID-19 is believed to spread mainly through close contact from person to person and

therefore places those in congregate living settings, such as prisons, at increased risk of
infection. See HOW COVID-19 SPREADS, CENTERS FOR DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
spreads.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fprepare%2Ftransmission.html (last updated Oct. 8, 2020). Those with certain
medical conditions, including obesity, are at increased risk for severe illness from the virus
that causes COVID-19. PEOPLE WITH CERTAIN MEDICAL CONDITIONS, CENTERS FOR DISEASE CONTROL
AND         PREVENTION,         https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last updated Feb. 22. 2021). Other
medical conditions, including hypertension, may place individuals at increased risk for
severe illness. (Id.)
                                                2
         Case 3:02-cr-00007-JBA Document 1474 Filed 03/04/21 Page 3 of 12




         On October 14, 2020, Defendant submitted his request for compassionate release to

the Warden. (Email to Warden, Ex. J to Def.’s Mem. [Doc. # 1461-10].) The Warden formally

denied his request on January 5, 2021. (Warden Denial, Ex. U to Reply [Doc. # 1469-2].) The

next day, Defendant filed this emergency motion for release. (Def.’s Mot. at 1.)

   II.      Legal Standard

         Defendant moves for release under 18 U.S.C. § 3582(c)(1)(A), which provides that

         the court . . . upon motion of the defendant after the defendant has fully
         exhausted all administrative rights to appeal a failure of the Bureau of Prisons
         to bring a motion on the defendant's behalf or the lapse of 30 days from the
         receipt of such a request by the warden of the defendant's facility, whichever
         is earlier, may reduce the term of imprisonment (and may impose a term of
         probation or supervised release with or without conditions that does not
         exceed the unserved portion of the original term of imprisonment), after
         considering the factors set forth in section 3553(a) to the extent that they are
         applicable, if it finds that . . . extraordinary and compelling reasons warrant
         such a reduction . . . and that such a reduction is consistent with applicable
         policy statements issued by the Sentencing Commission. 3

         On March 26, 2020, the United States Attorney General urged the BOP to “prioritize

the use of your various statutory authorities to grant home confinement for inmates seeking

transfer in connection with the ongoing COVID-19 pandemic,” noting that the health risks

posed by the pandemic likely constitute the “extraordinary and compelling reasons”

required for compassionate release. Att’y Gen. William Bar, Memorandum from the Attorney

General to Direct of Bureau of Prisons at 1 (Mar. 26, 2020).

         In granting authority to the federal district courts to decide motions pursuant to 28

U.S.C. § 3582(c)(1)(A), Congress intended to expand, expedite, and improve the process of

compassionate release. 4 United States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020). In holding



3 Incarcerated persons previously could only seek compassionate release upon motion of the

Bureau of Prisons (BOP) which the First Step Act of 2018 amended to permit inmates to seek
relief directly from the courts upon satisfaction of certain administrative exhaustion
requirements.
4 “Compassionate release is a misnomer” as the modifications to § 3582(c)(1)(A) under the

First Step Act “in fact speak[] of sentence reductions.” Brooker, 976 F.3d at 237.
                                                3
           Case 3:02-cr-00007-JBA Document 1474 Filed 03/04/21 Page 4 of 12




that district courts are not constrained by § 1B1.13 Application Note 1(D), which makes the

BOP “the sole arbiter of whether most reasons qualify as extraordinary and compelling,” the

Second Circuit described the discretion of federal district courts to consider a wide range of

factors in assessing a motion for compassionate release, including a defendant’s “age at the

time of [the] crime, . . . the injustice of [a] lengthy sentence,” and “the present coronavirus

pandemic,” Id. at 238. 5 Courts therefore may exercise their discretion to determine if the

confluence of all the issues raised in defendants’ motions for release warrants granting them.

See also United States v. McCoy, No. 20-6821, 2020 WL 7050097, at *9 (4th Cir. Dec. 2, 2020)

(“In short, we agree with the Second Circuit and the emerging consensus in the district

courts[,] . . . district courts are empowered . . . to consider any extraordinary and compelling

reason for release that a defendant might raise.”) (internal quotations omitted); United States

v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020) (“[F]ollowing the Second Circuit's lead, [we hold

that] where incarcerated persons file motions for compassionate release, federal judges may

[] have full discretion to define ‘extraordinary and compelling’ without consulting the policy

statement § 1B1.13.”); United States v. Gunn, No. 20-1959, 2020 WL 6813995, at *2 (7th Cir.

Nov. 20, 2020) (agreeing with the Second Circuit that district courts have full discretion to

define what constitutes “extraordinary and compelling” circumstances).

    III.      Discussion

           There are three questions before the Court: first, whether Defendant has satisfied the

administrative       rights   exhaustion   requirement;    second,   whether    Defendant    has

demonstrated extraordinary and compelling reasons for a sentence reduction; and third,

whether a sentence reduction is consistent with the factors set forth in 18 U.S.C. § 3553(a).

    a. Administrative Exhaustion




5 “[T]he only statutory limit on what a court may consider to be extraordinary and
compelling is that rehabilitation alone shall not be considered an extraordinary and
compelling reason.” Id. at 237-38 (emphasis in original) (internal quotations omitted).
                                                 4
       Case 3:02-cr-00007-JBA Document 1474 Filed 03/04/21 Page 5 of 12




       In order to petition the Court directly for relief, Mr. Perez must prove that he has

exhausted the administrative rights remedies available to him by petitioning the Warden for

release and having that request denied or remaining pending for at least 30 days. 18 U.S.C. §

3582(c)(1)(A). At the hearing, the Government appropriately conceded that Mr. Perez has

satisfied this requirement. (Tr. [Doc. # 1473] at 4-5.)

   b. Extraordinary and Compelling Circumstances

       Defendants with documented medical conditions that place them at an increased risk

of severe illness from the virus that causes COVID-19, in light of the ongoing pandemic, can

satisfy the requirement for extraordinary and compelling circumstances. See, e.g., United

States v. Gil-Grande, 3:16-cr-19 (VAB), 2020 WL 5868339 (D. Conn. Oct. 2, 2020)

(“[N]umerous courts within this Circuit have held that a defendant’s pre-existing health

conditions in combination with the increased risks of COVID-19 in prisons constitute

‘extraordinary and compelling reasons’ warranting relief.”); United States v. Hernandez, 451

F. Supp. 3d 301, 305 (S.D.N.Y. 2020) (“The Court accordingly finds that, in light of the

heightened medical risk presented to Mr. Hernandez by the COVID-19 pandemic, there are

extraordinary and compelling reasons to reduce Mr. Hernandez’s sentence.”); United States

v. Campagna, 2020 WL 1489829, at *3, --- F. Supp. 3d --- (S.D.N.Y. 2020) (“Defendant’s

compromised immune system, taken in concert with the COVID-19 public health crisis,

constitutes an extraordinary and compelling reason to modify the Defendant’s sentence.”)

       Defendant is clinically obese with a body-mass index between 32.5 and 32.7. (Reply

[Doc. # 1469] at 6.) The CDC recognizes obesity as a condition that places one at increased

risk of severe illness due to COVID-19. PEOPLE WITH CERTAIN MEDICAL CONDITIONS, CENTERS FOR

DISEASE CONTROL    AND   PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last accessed Feb. 9. 2021).

Moreover, Defendant’s hypertension may place him at an increased risk for severe illness.

Id. Based on currently available scientific evidence, his remaining documented chronic


                                               5
       Case 3:02-cr-00007-JBA Document 1474 Filed 03/04/21 Page 6 of 12




medical conditions do not correlate with an increased risk of severe COVID-19 illness. See id.

In addition, as an inmate, his risk is also elevated by the congregate living setting in prison

where Defendant largely lacks the means to take self-protective measures like social

distancing and timely COVID-19 testing. 6 GUIDANCE       FOR   SHARED   OR   CONGREGATE HOUSING,

CENTERS   FOR   DISEASE CONTROL   AND   PREVENTION, https://www.cdc.gov/coronavirus/2019-

ncov/community/shared-congregate-house/guidance-shared-congregate-housing.html

(last updated Dec. 31, 2020).

       Given the COVID-19 pandemic and Mr. Perez’s documented medical conditions that

place him at risk of experiencing severe illness from COVID-19, the Court finds that he has

demonstrated extraordinary and compelling reasons justifying release. At the hearing, the

Government advised it no longer disputed this conclusion. However, even when

extraordinary and compelling reasons are present, a defendant is not automatically entitled

to release. Rather, the Court must evaluate the factors set forth in 18 U.S.C. § 3553(a) and

determine whether a reduction in sentence is appropriate given those considerations.

   c. Section 3553(a) Factors

       The Section 3553(a) factors this court to considers include:

       (1) the nature and circumstances of the offense and the history and characteristics of
           the defendant;
       (2) the need for the sentence imposed –
               a. To reflect the seriousness of the offense, to promote respect for the law,
                  and to provide just punishment for the offense;
               b. To afford adequate deterrence to criminal conduct;
               c. To protect the public from further crimes of the defendant . . .



6 In his Reply, Defendant presents the declaration of Angelica Angiulli, M.D., a board-certified

emergency medicine physician who has reviewed Defendant’s BOP medical records. (Dr.
Angiulli Declaration, Ex. T to Reply [Doc. # 1469-1].) Dr. Angiulli noted that Defendant was
documented as having a non-productive cough, a primary symptom of COVID-19, on October
21, 2020. Despite this, Defendant’s medical records show that his most recent COVID-19 test
was on June 3, 2020 despite his symptomatic indicator in October, which Defendant claims
shows that the BOP is not taking reasonable safety measures to protect Defendant from
exposure to COVID-19.
                                               6
        Case 3:02-cr-00007-JBA Document 1474 Filed 03/04/21 Page 7 of 12




       (6) the need to avoid unwarranted sentence disparities among defendants with
           similar records who have been found guilty of similar conduct.

       Because Mr. Perez’s sentence was mandatory, this is the Court’s first opportunity to

functionally weigh the § 3553(a) factors in his case. See United States v. Somerville, 463 F.

Supp. 3d 585, 588-89 (W.D. Pa. 2020) (finding that the mandatory minimum sentence

imposed by the Armed Career Criminal Act precluded the court from considering the

defendant’s substantial mitigating circumstances, and those factors weighed in favor of

compassionate release given the nature of his offense, his eight years of incarceration, his

substantial rehabilitation, and his difficult upbringing).

       i.      Nature and Circumstances of the Offense and Characteristics of the Defendant

       Defendant was convicted of procuring the murder of Theodore Casiano to protect his

drug distribution operation. Mr. Perez arranged to have out-of-state killers hired to kill Mr.

Casiano for $6,000, which they did in Hartford in broad daylight, shooting him fourteen times

at point-blank range. The seriousness and gravity of his offense are obvious.

       At the penalty phase, after the jury had found Defendant guilty of this murder-for-

hire, the jury found numerous mitigating factors that weighed in his favor and against the

death penalty. For instance, the jury found that Mr. Perez showed “kindness and concern for

other people in his community,” rescued his son from an abusive situation, was “a loving

father, uncle, son, and brother,” was “a model prisoner” who “has continually shown respect

for prison staff and . . . ha[s] aided staff in creating a safe and orderly environment.” (Special

Verdict Form [Doc. # 1080] at 6-11.) The effect of these factors supported the jury’s verdict

of life without the chance for release, and no death penalty, the only other statutory

alternative. (See id. at 14-18.)

       The record for this motion shows that Mr. Perez has continued to demonstrate these

positive characteristics. He continues to be known as an industrious and motivated inmate,

having taught himself an electrical trade during his incarceration that enabled him to repair

numerous appliances for the BOP, ultimately saving it thousands of dollars. (BOP Progress

                                                7
          Case 3:02-cr-00007-JBA Document 1474 Filed 03/04/21 Page 8 of 12




Report, Ex. C to Def.’s Mem. at 2.) Mr. Perez has also dedicated himself to mentoring inmates,

with one inmate testifying at the hearing that his own successful reintegration after his

release from prison was due to Mr. Perez’s mentorship. (Tr. at 53-55.) Several other of Mr.

Perez’s mentees expressed similar sentiments. (See Ex. U to Reply; Ex. V to Reply [Doc. #

1469-3]; Ex. X to Reply [Doc. # 1469-5]; Ex. Y to Reply [Doc. # 1469-6].) Prison officials write

in Mr. Perez’s BOP Progress Report that he “maintains an excellent rapport with staff and

inmates” and “is respectful and always willing to help.” (BOP Progress Report at 4.) Mr. Perez

also demonstrates continuous positive involvement with his family, particularly his only son

Christian, notwithstanding their physical separation. 7

         In his letter to the Court and in his testimony at the hearing, Mr. Perez explained that

he has been motivated to engage in this kind of work as a means of atoning for his past

crimes. (See Def.’s Letter, Ex. D to Def.’s Mem.; Tr. at 82-83.) He stated, “Every single day I get

up, and in Teddy’s memory, . . . all I do is try to help every person in here because it’s a way

for me to pay for my crime.” (Tr. at 82-83.) Mr. Perez’s expressions of remorse and

acceptance of full responsibility for causing the murder of Mr. Casiano were unquestionably

sincere and deeply felt.

         ii.     The Need for the Sentence Imposed

         Mr. Perez was sentenced to life without chance of release as required by 18 U.S.C. §

1958. Although his life sentences are mandatory, the mandatory component does not bar

relief under the First Step Act. See, e.g., United States v. Rodriguez, --- F. Supp. 3d ---, 2020 WL

5810161 (S.D.N.Y. Sept. 30, 2020) (granting compassionate release to a prisoner serving a

mandatory sentence of life without the possibility of parole for murder of a government

informant); United States v. Rodriguez, 451 F. Supp. 3d 392 (E.D. Pa. 2020) (granting

compassionate release to a defendant serving a twenty-year, mandatory-minimum sentence

for drug distribution and unlawful firearm possession); United States v. Somerville, 463 F.


7   His son, now 34 years old, testified that his father has been his inspiration.
                                                 8
       Case 3:02-cr-00007-JBA Document 1474 Filed 03/04/21 Page 9 of 12




Supp. 3d (granting compassionate release to defendant serving a fifteen-year, mandatory-

minimum sentence for drug and firearm offenses). See also United States v. Rose, --- Fed App’x

---, 2021 WL 728683 (2d Cir. Feb. 25, 2021) (The Court “is not bound by[] the mandatory

minimums that the defendant would face” if he were sentenced to the same offense today.).

Although Mr. Perez was convicted of a most serious offense—procuring the murder of

another—the gravity of the offense does not categorically preclude the Court from reducing

his sentence. See, e.g., United States v. Gluzman, Docket No. 7:96-cr-323, 2020 WL 4233049

(S.D.N.Y. July 23, 2020) (granting compassionate release to defendant convicted of the

premeditated murder of her spouse and sentenced to life); United States v. Tidwell, 476 F.

Supp. 3d 66 (E.D. Pa. 2020) (granting compassionate release to defendant sentenced to life

for murder in furtherance of a continuing criminal enterprise); United States v. Rodriguez,

2020 WL 5810161 (granting compassionate release to defendant convicted of murdering a

government informant and sentenced to life); United States v. Rios, Docket No. 3:94-cr-112

(JBA), 2020 WL 7246440 (D. Conn. Dec. 8, 2020) (granting compassionate release to

defendant convicted of VICAR murder and sentenced to life). Although the seriousness of a

defendant’s offense must be considered when determining whether a reduction is

appropriate, it should be weighed alongside the other § 3553(a) factors, particularly

effective deterrence and public protection, and any other considerations the Court deems

important.

       In addition to Defendant’s compelling record of rehabilitation, this case uniquely

stands out because the two former Assistant United States Attorneys who prosecuted

Defendant’s case wrote an unsolicited letter to the Court sharing their view that “life behind

bars is too harsh a sentence” for Mr. Perez, supporting Defendant’s request for the Court to

consider reducing his sentence in light of the fact that his conduct was not the “moving force

behind the murder.” (Letter From David Ring and Shawn Chen, Ex. G to Def.’s Mem. [Doc. #

1461-7].) Mr. Ring confirmed this view at the hearing, reiterating that Mr. Perez was not the


                                              9
       Case 3:02-cr-00007-JBA Document 1474 Filed 03/04/21 Page 10 of 12




driving force behind Mr. Casiano’s murder and asking that the Court take the mitigating facts

and circumstances into account and impose a truly just sentence. (See Tr. at 42-46.) This

view of excessive punishment was also reflected in a letter to the Court from one of the trial

jurors after trial who wrote that she was “bothered [that] sentences imposed on hardened

criminals are less severe than Mr. Perez’[s] and wish[es] that the wording ‘no chance of

parole’ was not part of his sentence.” (Juror Letter, Ex. F to Def.’s Mem. [Doc. # 1461-6])

       The Government agrees that releasing Defendant after twenty-three years of

incarceration does not present risk to the public. (Mem. in Opp. at 25.) (“Based on Perez’s

age, criminal history, and history while incarcerated, there is no reason to believe that he is

now a danger to others or is at high risk of recidivism.”) Mr. Perez’s detailed release plan

appears appropriate. (Release Plan, Ex. I to Def.’s Mem. [Doc. # 1461-9].) He would be

released to live with his sister, a small business owner and licensed drug and alcohol

counselor who has dedicated her life to helping people overcome their addictions. Ms. Nelida

Perez spoke persuasively at the hearing about how she would provide Mr. Perez with

housing, a job, and ongoing support so he can successfully reintegrate into the community.

(Id; Letter of Ms. Perez, Ex. H to Def.’s Mem; Tr. at 49-53.)

       Given the twenty-three years Mr. Perez has spent in prison for his drug dealing

activity and hiring a hitman to murder a competitor, the likelihood that he does not pose a

danger to the community, his release plan, his sincere remorse, and his ongoing efforts to

atone for his wrongdoing, the Court concludes that a just punishment at this point does not

require continued incarceration, especially given the heightened health risk of continued

imprisonment.

       iii.    Sentencing Disparities

       In assessing whether release is appropriate, the Court also considers whether a

reduction in a defendant’s sentence would lead to substantial sentencing disparities with

other criminal defendants convicted of similar conduct. Aside from the gunman, as to whom


                                               10
        Case 3:02-cr-00007-JBA Document 1474 Filed 03/04/21 Page 11 of 12




the jury was undecided as to whether to sentence to death or life and who was thereafter

given state life sentences for other murders, all of Mr. Perez’s co-conspirators have either

been released or are deceased. (Def.’s Mem. at 14.)

        However, Mr. Perez’s codefendants are not the only comparators for this analysis.

Other individuals, convicted under the same statute as Mr. Perez, continue to serve their

mandatory life sentences. Nothing in the language of the First Step Act precludes granting

compassionate release to a defendant who received a statutory mandatory sentence but

whose circumstances were found to be extraordinary and compelling such that it warranted

a sentence reduction. See supra at 8-9. Nor does the First Step Act forbid granting

compassionate release to those sentenced for murder. See id. The fact that other defendants

continue to serve lengthy sentences for similar offenses therefore does not create

impermissible sentencing disparities.

   IV. Conclusion

        After thorough consideration of Section 3553(a) factors, the Court concludes that

continued incarceration of Mr. Perez, exposing him to potentially severe consequences of

coronavirus infection is too harsh a sentence and in light of his extraordinary and compelling

circumstances and prison record, his Motion for Compassionate Release [Doc. # 1460] is

GRANTED. His sentence is hereby reduced to time served, and he shall be on supervised

release for five years. Mr. Perez shall be released to the home of his sister, Ms. Nelida Perez

in Vernon, Connecticut. He must comply with the applicable standard and mandatory

conditions of supervised release, shall be on total quarantine for the first fourteen days

following his release, and on home confinement with location monitoring for four months. 8

Special conditions of supervised release are that he shall participate in a mental health




8 Thetechnology to be used to monitor Mr. Perez’s location is left to the discretion of the U.S.
Probation Office.
                                              11
      Case 3:02-cr-00007-JBA Document 1474 Filed 03/04/21 Page 12 of 12




counseling program approved by the U.S. Probation Office for which he shall pay the cost as

he is financially able. He shall also perform 250 hours of approved community service.



                                          IT IS SO ORDERED.



                                                      /s/

                                          Janet Bond Arterton, U.S.D.J.



                              Dated at New Haven, Connecticut this 4th day of March 2021.




                                            12
